Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 1 of 25 PageID #: 816




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

     JON MCKINNEY,                                     )
                                                       )
           Plaintiff,                                  )
                                                       )
           vs.                                         )   2:19-cv-00413-JMS-DLP
                                                       )
     VIGO COUNTY SHERIFF'S DEPARTMENT,                 )
     SCOTT BROWN,                                      )
     JERRAD PIRTLE, 1                                  )
     RYAN HARTLEROAD, and                              )
     CHRIS HAWKINS,                                    )
                                                       )
           Defendants.                                 )

                                              ORDER

          Plaintiff Jon McKinney brought this lawsuit against the Vigo County Sheriff's Department

 ("VCSD"), and VCSD Sheriff's Deputies Scott Brown, Jerrad Pirtle, Ryan Hartleroad, and Chris

 Hawkins (collectively, the "Individual Defendants"). [Filing No. 27.] Specifically, Mr. McKinney

 asserts claims based on excessive force, assault, battery, false arrest, false imprisonment, and

 intentional infliction of emotional distress. [Filing No. 27; Filing No. 37.] Defendants have filed

 a Motion for Summary Judgment, [Filing No. 57], which is now ripe for the Court's consideration.

                                                  I.
                         STANDARD OF REVIEW FOR SUMMARY JUDGMENT

          A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear, whether

 a party asserts that a fact is undisputed or genuinely disputed, the party must support the asserted



 1
   Based on the parties' filings, Deputy Pirtle's first name is spelled "Jerrad." The Court DIRECTS
 the Clerk to correct the spelling of Deputy Pirtle's name to "Jerrad" on the docket.
                                                  1
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 2 of 25 PageID #: 817




 fact by citing to particular parts of the record, including depositions, documents, or affidavits. Fed.

 R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the materials cited do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

 other words, while there may be facts that are in dispute, summary judgment is appropriate if those

 facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

 2005). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

 892, 901 (7th Cir. 2003). The moving party is entitled to summary judgment if no reasonable fact-

 finder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

 Cir. 2009).

                                               II.
                                        STATEMENT OF FACTS

        The following factual background is set forth pursuant to the summary judgment standard

 detailed above. The facts stated are not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light most

 favorable to "the party against whom the motion under consideration is made." Premcor USA,

 Inc. v. Am. Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005).




                                                   2
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 3 of 25 PageID #: 818




        A. Mr. McKinney's Prior Interactions with Deputy Brown

                   1. 2011 Traffic Stop

        Sometime in 2011, Mr. McKinney was driving his truck on Highway 41 near Terre Haute,

 Indiana during a winter storm. [Filing No. 57-1 at 17.] Deputy Brown pulled Mr. McKinney over,

 got out of his police car, and began to scream and yell that when Mr. McKinney had passed Deputy

 Brown's car, Mr. McKinney shook the deputy's vehicle. [Filing No. 57-1 at 18.] Mr. McKinney

 explained to Deputy Brown that in a 40-mile per hour blizzard, when Mr. McKinney's truck cut

 the wind, it probably shook Deputy Brown's car. [Filing No. 57-1 at 18.] Mr. McKinney told

 Deputy Brown to give him a ticket and they could take it to court if Deputy Brown felt that Mr.

 McKinney had done something wrong, [Filing No. 57-1 at 18-19], but Deputy Brown did not issue

 a citation or a warning to Mr. McKinney, [Filing No. 57-1 at 18].

                   2. 2016 Theft

        In December 2016, Mr. McKinney had three four-wheelers and a trailer stolen from his

 driveway. [Filing No. 57-1 at 13-14.] In August 2017, Mr. McKinney found one of the stolen

 four-wheelers parked behind a house and called the police. [Filing No. 57-1 at 14.] Deputy Brown

 was the first officer to arrive, and when Mr. McKinney approached him, Deputy Brown said "Shut

 up. I'll be doing the talking here." [Filing No. 57-1 at 15.] When other deputies arrived on the

 scene shortly after, Deputy Brown left. [Filing No. 57-1 at 16.]

        B. Events on April 12, 2018

                   1. Mr. McKinney Believes Someone is Outside of His House

        On April 12, 2018 around 4:00 a.m., Mr. McKinney was awakened by his dogs barking,

 which caused him to believe that someone was outside his house. [Filing No. 57-1 at 12.] Mr.

 McKinney went outside and saw a car driving slowly north. [Filing No. 57-1 at 12.] Because of



                                                 3
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 4 of 25 PageID #: 819




 the recent theft of his four-wheelers, Mr. McKinney believed that someone might be trying to steal

 from him again, so he ran back inside, put on clothes, grabbed two weapons, and went back outside.

 [Filing No. 57-1 at 12-13.] When he was outside, he saw the same car driving slowly and headed

 south, back toward his house. [Filing No. 57-1 at 13.] Mr. McKinney saw the car pull behind a

 bank outside of his field of view. [Filing No. 57-1 at 13.] As Mr. McKinney walked toward his

 car in his driveway, he heard the other car's door close and saw the car drive away on Hunt Road.

 [Filing No. 57-1 at 13; Filing No. 57-1 at 21.]

        After he saw the car drive away, Mr. McKinney got into his wife's vehicle and drove in the

 same direction on Hunt Road that the other car had driven. [Filing No. 57-1 at 23.] Mr. McKinney

 was not sure whether anything had been stolen but wanted to get the license plate of the car in case

 something had been stolen. [Filing No. 57-1 at 23.] Mr. McKinney drove approximately three-

 quarters of a mile on Hunt Road though he was not able to locate the other car. [Filing No. 57-1

 at 23-24.] However, he noticed a VCSD vehicle parked in a well-lit gravel parking lot with the

 headlights off. [Filing No. 57-1 at 23-25.]

                    2. Events in the Gravel Parking Lot

        Mr. McKinney pulled into the parking lot, drove to the VCSD car, and pulled the driver's

 side of his car next to the driver's side of the VCSD car. [Filing no. 57-1 at 24.] Mr. McKinney

 asked the officer—who turned out to be Deputy Brown—whether there had been any traffic in the

 area. [Filing No. 57-1 at 25.] Mr. McKinney believed he had awakened Deputy Brown because

 Deputy Brown did not respond to his question but instead said, "Well, who the hell are you?"

 [Filing No. 57-1 at 25.] Mr. McKinney responded by asking the officer's name, and Deputy Brown

 responded "I am Lieutenant Scott Brown" in a "very agitated and offensive" tone. [Filing No. 57-

 1 at 25-26.] Mr. McKinney responded that he knew who Deputy Brown was, and said, "You don't



                                                   4
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 5 of 25 PageID #: 820




 really want to help anyone, and I don't need your help. We're being burglarized -- we were being

 burglarized, but I don't want you at my house. I will call the state police." [Filing No. 57-1 at 26.]

 Mr. McKinney then told Deputy Brown that he was going home to check on his family, and he

 turned around to drive back home. [Filing No. 57-1 at 26.]

                    3. Mr. McKinney Drives Home

        As Mr. McKinney was turning around to drive home, Deputy Brown turned on his

 headlights, and began to walk toward Mr. McKinney. [Filing No. 57-1 at 28.] Mr. McKinney

 observed that Deputy Brown was "very angry and out of control," and Mr. McKinney put his hand

 up before Deputy Brown reached his window and said "Scotty, we're not gonna go there." [Filing

 No. 57-1 at 28-30.] Mr. McKinney believed that Deputy Brown had a reputation for using

 excessive force and for being a bully, and he assumed that Deputy Brown was going to hurt him.

 [Filing No. 57-1 at 28.] Mr. McKinney then drove toward the exit of the parking lot.

        Mr. McKinney was in a hurry to get back home to check on his family. [Filing No. 57-1

 at 35-36.] The exit to the parking lot entered onto Hunt Road, very close to the four-way stop

 intersection of Hunt Road and Maple Avenue. [Filing No. 57-1 at 36.] Mr. McKinney turned left

 out of the parking lot onto Hunt Road and proceeded to the four-way stop. [Filing No. 57-1 at 36.]

 Though he slowed down to look both ways, Mr. McKinney did not come to a complete stop as he

 went through the intersection. [Filing No. 57-1 at 37.]

        Mr. McKinney proceeded to drive home, and he called the state police as he drove home

 to report the burglary. [Filing No. 57-1 at 37-39.] At some point during the call, he also told the

 state police that Deputy Brown was coming to his house "to do harm." [Filing No. 57-1 at 37-39.]

 As Mr. McKinney braked to turn into his driveway, he "noticed in the far distance that there was

 a set of red lights and couldn't see the car, just noticed there were red lights flashing up in the



                                                   5
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 6 of 25 PageID #: 821




 skyline." [Filing No. 57-1 at 37-38]. Mr. McKinney believed the lights were on Deputy Brown's

 car and thought that Deputy Brown was coming to his house, but he did not know "[w]hether it

 was to check out a burglary or to continue to pursue [him] in anger, . . . But [he] did fear for [his]

 life." [Filing No. 57-1 at 38-39.] Mr. McKinney pulled into his driveway and stayed in his car

 while he was on the phone with the state police. [Filing No. 57-1 at 39.]

        When Mr. McKinney saw Deputy Brown's car getting closer, he went inside and remained

 on the phone with the state police. [Filing No. 57-1 at 40.] The state police officer told Mr.

 McKinney that the officer was speaking with Deputy Brown and advised Mr. McKinney that it

 would be best if Mr. McKinney went back outside and talked to Deputy Brown. [Filing No. 57-1

 at 40.] Deputies Pirtle and Hartleroad arrived shortly before Mr. McKinney went back outside.

 [Filing No. 66-7 at 8.]

                    4. Mr. McKinney's Interactions with Deputy Brown at His Home

        Mr. McKinney remained on the phone with the state police while he went back outside.

 [Filing No. 57-1 at 40.] Mr. McKinney walked down a walkway and approached Deputy Brown,

 and when he reached the end of the walkway, he told Deputy Brown that he was on the phone with

 the state police. [Filing No. 57-1 at 41; Filing No. 57-1 at 47.] Deputy Brown walked up to him,

 said "You son of a bitch," and hit Mr. McKinney with a closed right fist on the left side of Mr.

 McKinney's face. [Filing No. 57-1 at 41.] The blow knocked Mr. McKinney's phone from his

 hand, but it did not knock Mr. McKinney down. [Filing No. 57-1 at 41.] Deputy Brown then told

 Mr. McKinney that he was under arrest. [Filing No. 57-1 at 47-48.] Mr. McKinney asked why he

 was being arrested, and Deputy Brown swung again. [Filing No. 57-1 at 41.] Although Mr.

 McKinney was able to avoid Deputy Brown's fist, Deputy Brown's "ring or something caught the

 side of [Mr. McKinney's] right cheek and left a big cut." [Filing No. 57-1 at 41; Filing No. 57-1



                                                   6
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 7 of 25 PageID #: 822




 at 49.] In addition, Deputy Brown's momentum caused him to fall to the ground. [Filing No. 57-

 1 at 51.]

                    5. After Mr. McKinney is Struck

         After Deputy Brown's ring cut Mr. McKinney, Deputy Jerrad Pirtle approached Mr.

 McKinney and tased him. [Filing No. 57-1 at 49-50; Filing No. 57-3 at 17.] At the same time,

 Deputy Pirtle told Mr. McKinney that he was tasing him, and instructed Mr. McKinney to stop

 resisting. [Filing No. 57-1 at 49-50.] Mr. McKinney asked Deputy Pirtle what Deputy Pirtle

 would like him to do, and Deputy Pirtle told Mr. McKinney to sit down. [Filing No. 57-1 at 50.]

 While Mr. McKinney was in the process of sitting down, Deputy Pirtle and Deputy Hartleroad

 dove on top of him and "slammed" him onto his back and began to handcuff him. [Filing No. 57-

 1 at 50-51; Filing No. 66-6 at 3-4.] Deputy Hawkins arrived on the scene around that time and

 observed that Mr. McKinney was not resisting. [Filing No. 66-6 at 3-5.]

         Deputies Pirtle and Hartleroad put handcuffs on Mr. McKinney's left wrist first. [Filing

 No. 57-1 at 51-53; Filing No. 66-7 at 12.] When Deputy Pirtle grabbed Mr. McKinney's right

 wrist, Mr. McKinney told Deputy Pirtle that he had undergone "very successful rotator cuff surgery

 a number of years ago, but you can't jerk that arm behind me and shove it up my back to my neck."

 [Filing No. 57-1 at 42; Filing No. 57-1 at 51.] While Deputy Pirtle was in the process of placing

 the cuffs on Mr. McKinney's right wrist, Deputy Brown had gotten back on his feet and

 "bootstomped" Mr. McKinney on his right side while he was on the ground. [Filing No. 57-1 at

 53.] Deputies Pirtle and Hartleroad then jerked Mr. McKinney's right arm back, and Deputy Pirtle

 said, "This is just a normal range of motion." [Filing No. 57-1 at 51-52.] Mr. McKinney believed

 that the force from Deputies Pirtle and Hartleroad jerking his arm pulled the shoulder head "outside




                                                  7
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 8 of 25 PageID #: 823




 [his] shoulder under the delts and then severed all three rotator cuff attachments, front, top, and

 back severed." [Filing No. 57-1 at 51-52.]

        At that point, Mr. McKinney was in "some of the wors[t] pain [he had] ever had in [his]

 life," to the point that he was crying and in shock. [Filing No. 57-1 at 43; Filing No. 57-1 at 57.]

 Mr. McKinney was complaining of the pain the entire time, and his wife was also yelling to the

 deputies that Mr. McKinney had undergone rotator cuff surgery. [Filing No. 57-1 at 42; Filing

 No. 57-1 at 57.]

        After he was handcuffed, the deputies put Mr. McKinney into a police car and took him to

 jail, bypassing the hospital on the way. [Filing No. 57-1 at 43; Filing No. 57-1 at 55.]

                    6. Mr. McKinney is Taken to Jail

        Mr. McKinney first received any sort of medical attention when he arrived at the jail.

 [Filing No. 57-1 at 59.] His injuries were so severe that when the nurse at the jail saw his shoulder,

 she said, "I can't touch that" and told the deputies, "You have to take him to the hospital." [Filing

 No. 57-1 at 59.]

        At the hospital, the doctor diagnosed Mr. McKinney with a "complete rupture of the right

 rotator cuff, breaking the ball and socket. A piece of the socket was broke[n] off at the bottom as

 the ball was ripped out of socket." [Filing No. 57-1 at 60.] Mr. McKinney underwent rotator cuff

 surgery approximately 40 days after the incident. [Filing No. 57-1 at 60.]

        C. VCSD's Review of the Incident

        After the incident, Detective White, a VCSD detective, conducted an internal investigation

 of the incident and interviewed all of the deputies that were involved, Mr. McKinney, and Mr.

 McKinney's wife. [Filing No. 66-4 at 12.] Detective White "concluded in his report that there

 was no wrongdoing found on the Vigo County sheriff's deputies' part that could be concluded from



                                                   8
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 9 of 25 PageID #: 824




 the statements that [Detective White] got or the reports from Mr. McKinney and his wife." [Filing

 No. 66-4 at 13; Filing No. 57-8 at 5.] However, VCSD did admit in a Rule 30(b)(6) deposition

 that assuming Mr. McKinney's version of events was true, the use of force was not reasonable.

 [Filing No. 66-4 at 20.] VCSD also acknowledged that if Mr. McKinney's version of events was

 true, all of the Individual Defendants were under a duty to report the incident to VCSD supervisors.

 [Filing No. 66-4 at 20.]

        D. This Lawsuit

        Mr. McKinney brought this lawsuit against Defendants on August 27, 2019. [Filing No.

 1.] In his Amended Complaint, the operative complaint in this case, Mr. McKinney sets forth

 claims against Deputies Brown, Pirtle, Hartleroad, and Hawkins under 42 U.S.C. § 1983 for

 excessive force in violation of the Fourth Amendment, [Filing No. 27 at 7], as well as state law

 claims for assault, battery, false arrest, false imprisonment, and intentional infliction of emotional

 distress, [Filing No. 27 at 10]. In addition, he sets forth a Monell claim against VCSD based on

 the Individual Defendants' use of excessive force, as well as state law claims against VCSD for

 assault, battery, false arrest, false imprisonment, and intentional infliction of emotional distress.

 [Filing No. 27 at 9-10.]

        On November 10, 2020, Defendants filed a Motion for Summary Judgment, [Filing No.

 37], which is now ripe for the Court's decision.

                                                  III.
                                             DISCUSSION

        A. Claims against the Individual Defendants

                    1. Mr. McKinney's § 1983 Excessive Force Claims

         In support of their Motion, Defendants argue that they are entitled to qualified immunity

 because "Defendants acted reasonably based on McKinney's actions and the circumstances

                                                    9
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 10 of 25 PageID #: 825




  surrounding his arrest." [Filing No. 58 at 13.] They argue that it was the middle of the night, that

  Mr. McKinney disregarded a stop sign and then fled, that Mr. McKinney went into his home

  instead of waiting for Deputy Brown, and that Deputy Brown decided to arrest Mr. McKinney

  only after Mr. McKinney came out of his home. [Filing No. 58 at 13.] Defendants argue that even

  if a reasonable person could find that their conduct was unreasonable, they are still entitled to

  qualified immunity "because [Mr.] McKinney cannot demonstrate precedent that has placed this

  constitutional question beyond debate." [Filing No. 58 at 14.] Defendants also argue that Deputies

  Brown, Hartleroad, and Pirtle did not use excessive force. [Filing No. 58 at 6.] They argue that

  Mr. McKinney was upset and "in an emotional state" when he spoke to Deputy Brown, knowingly

  disregarded a stop sign, continued driving when he was pursued by Deputy Brown, backed away

  from the Individual Defendants when he was told that he was under arrest, and continued to resist

  after being tased. [Filing No. 58 at 7-8.] Defendants emphasize that "[i]t was after 4 a.m.," that

  they did not know whether Mr. McKinney was armed, and that they did not know whether anyone

  else was inside Mr. McKinney's home. [Filing No. 58 at 9.] Accordingly, Defendants argue,

  "[g]iven court[s'] deference to law enforcement officers, no jury could reasonably find the

  Defendants used excessive force arresting [Mr.] McKinney." [Filing No. 58 at 8.]

         Mr. McKinney responds that the Individual Defendants are not entitled to qualified

  immunity "because the disputed material facts demonstrate that any reasonable officer would have

  realized [Mr.] McKinney's rights were being violated by the excessive force employed." [Filing

  No. 65 at 22.] He argues that in light of "VCSD's admi[ssion] in its 30(b)(6) deposition that if

  [Mr.] McKinney is believed, the force used by the deputies was unreasonable," there exist material

  issues of fact that preclude "summary judgment as to excessive force and qualified immunity."

  [Filing No. 65 at 22 (citing Filing No. 66-4 at 19-20 ("Q: . . . I'm just saying to assume that [what



                                                   10
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 11 of 25 PageID #: 826




  Mr. McKinney said in his interview] was true, would the use of force have been reasonable? A:

  No.")).] Mr. McKinney contends that in addition to being unreasonable, each use of force against

  Mr. McKinney—Deputy Brown striking Mr. McKinney twice with a closed fist; Deputy Pirtle

  tasing and violently forcing Mr. McKinney to the ground; Deputies Brown and Hartleroad

  violently handcuffing Mr. McKinney and tearing his rotator cuff in the process; and Deputy Brown

  kicking Mr. McKinney—was so plainly excessive that, as an objective matter, any reasonable

  deputy would have known that it was a constitutional violation. [Filing No. 65 at 24-26.]

         Defendants reply that Mr. McKinney posed a threat to the Individual Defendants and

  resisted arrest. [Filing No. 74 at 3.] They argue that the Individual Defendants did not know

  whether Mr. McKinney or someone else inside his home was armed, nor did they "know how he

  would react" when he walked outside after failing to stop when pursued by Deputy Brown. [Filing

  No. 74 at 3.] They argue that Deputy Brown told Mr. McKinney that he was under arrest, but that

  instead of complying, Mr. McKinney pulled back and would not allow Deputies Hartleroad or

  Pirtle to place his hands behind his back. [Filing No. 74 at 3-4.] Defendants contend that Mr.

  McKinney fails to establish that the Individual Defendants' "use of force was unreasonable under

  the circumstances." [Filing No. 74 at 4.] Defendants also argue that the "constitutional right at

  stake was not clearly established at the time of the defendant[s'] alleged violation." [Filing No. 74

  at 4-5.] They argue that Mr. McKinney does not identify any existing precedent that places the

  relevant constitutional question beyond debate and that he fails to show that the Individual

  Defendants should have known the arrest was illegal. [Filing No. 74 at 5.]

         Qualified immunity shields officers from civil liability so long as their conduct "does not

  violate clearly established statutory or constitutional rights of which a reasonable person would

  have known." Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2017) (quoting Pearson v.



                                                   11
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 12 of 25 PageID #: 827




  Callahan, 555 U.S. 223, 231 (2009)). While qualified immunity is an affirmative defense, the

  plaintiff carries the burden of defeating a defendant's claim of qualified immunity. Molina ex rel.

  Molina v. Cooper, 325 F.3d 963, 968 (7th Cir. 2003). "Whether a government official is entitled

  to qualified immunity is a legal question for resolution by the court, not a jury." Purtell v. Mason,

  527 F.3d 615, 621 (7th Cir. 2008).

         When examining a qualified immunity claim, the court considers two questions: (1)

  whether the facts, taken in the light most favorable to the plaintiff, make out a violation of a

  constitutional right, and (2) whether that constitutional right was clearly established at the time of

  the alleged violation. Id. at 621. "A right is clearly established if it is sufficiently clear that any

  reasonable official would understand that his or her actions violate that right, meaning that existing

  precedent must have placed the statutory or constitutional question beyond debate." Zimmerman

  v. Doran, 807 F.3d 178, 183 (7th Cir. 2015).

         "[W]hile the right to be free from excessive force is clearly established in a general sense,

  the right to be free from the degree of force employed in a particular situation may not have been

  clear to a reasonable officer at the scene." Becker v. Elfreich, 821 F.3d 920, 928 (7th Cir. 2016)

  (quoting Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008)). At the time of Mr. McKinney's arrest,

  "'it was well-established in this circuit that police officers could not use significant force on

  nonresisting or passively resisting suspects.' Further, it was clearly established that only minimal

  force is warranted where the accused is passively resisting." Id. at 928-29 (quoting Abbott v.

  Sangamon Cty., 705 F.3d 706, 732 (7th Cir. 2013)).

         As stated above, pursuant to the summary judgment standard, the Court must "consider all

  of the evidence in the record in the light most favorable to the non-moving party, and . . . draw all

  reasonable inferences from that evidence in favor of the party opposing summary judgment."



                                                    12
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 13 of 25 PageID #: 828




  Feliberty v. Kemper Corp., 98 F.3d 274, 276–77 (7th Cir. 1996). This standard applies during the

  Court's review of qualified immunity claims, and Defendants have wholly disregarded it. The

  evidence viewed in the light most favorable to Mr. McKinney could lead a reasonable jury to

  conclude that the deputies—particularly Deputy Brown and Deputy Pirtle—used excessive force.

  Not only is that possibility clear from the evidence, but VCSD expressly admitted it was true.

  [Filing No. 66-4 at 20.] A reasonable jury could conclude that Mr. McKinney was not resisting

  (or at most passively resisting) when Deputy Brown arrived at Mr. McKinney's house. Despite

  that, Deputy Brown punched Mr. McKinney in the face twice and "bootstomped" him. In addition,

  Deputy Pirtle tased Mr. McKinney, and, while handcuffing Mr. McKinney, used enough force to

  cause severe injuries to Mr. McKinney's shoulder.

         A jury could reasonably find that Mr. McKinney was a non-resisting or passively resisting

  suspect and that the force used by Defendants was excessive. Further, because it was clearly

  established at the time of the incident that no more than minimal force was permissible to arrest a

  non-resisting or passively resisting suspect, the individual Defendants are not entitled to qualified

  immunity. See Becker, 821 F.3d at 929. Accordingly, Defendants Motion is DENIED as to Mr.

  McKinney's excessive force claims.

                     2. Mr. McKinney's State Law Assault, Battery, and Intentional Infliction of
                        Emotional Distress Claims

         Defendants argue that Mr. McKinney's assault, battery, and emotional distress claims are

  barred by the Indiana Tort Claims Act (the "ITCA"). [Filing No. 58 at 14.] Defendants contend

  that Deputies Brown, Pirtle, Hartleroad, and Hawkins were enforcing the law and acting within

  the scope of their employment when Deputy Brown pursued Mr. McKinney when the other

  deputies arrested Mr. McKinney. [Filing No. 58 at 15.]




                                                   13
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 14 of 25 PageID #: 829




            Mr. McKinney responds that the Individual Defendants are not immune under the ITCA

  because "there is no immunity if 'the officer use[d] unnecessary or excessive force.'" [Filing No.

  65 at 32 (quoting Wilson v. Isaacs, 929 N.E.2d 200, 203-04 (Ind. 2010)) (alteration in original).]

  Mr. McKinney asserts that "[t]here exists a material question of fact as to the intentional tort of

  assault and battery and intentional infliction of emotional distress." [Filing No. 65 at 33.]

            Defendants reply that the ITCA bars Mr. McKinney's assault, battery, and emotional

  distress claims because the Individual Defendants were enforcing a law when they arrested Mr.

  McKinney. [Filing No. 74 at 8.]

            Defendants argue that Mr. McKinney's state law tort claims for assault, battery, and

  intentional infliction of emotional distress are barred by the ITCA law enforcement immunity

  provision. [Filing No. 58 at 14 (citing Ind. Code § 34-13-3-3(8)(A)).] The law enforcement

  immunity provision of the ITCA provides that a "governmental entity or an employee acting within

  the scope of the employee's employment is not liable if a loss results from . . . [t]he adoption and

  enforcement of or failure to adopt or enforce . . . a law . . . unless the act of enforcement constitutes

  false arrest or false imprisonment." Ind. Code § 34-13-3-3(8)(A). In determining whether this

  provision immunizes a police officer's conduct, a court must determine whether: (1) the officer

  was acting within the scope of his employment when the injury to plaintiff occurred; and (2)

  whether the officer was engaged in the enforcement of a law at that time. Snyder v. Smith, 7 F.

  Supp. 3d 842, 874 (S.D. Ind. 2014) (citing Harness v. Schmitt, 924 N.E.2d 162, 165 (Ind. Ct. App.

  2010)).

            The Indiana Supreme Court has recognized, however, that police conduct that breaches an

  independent statutory duty is not immunized by the law enforcement provision of the ITCA.

  Wilson v. Isaacs, 929 N.E.2d 200, 203 (Ind. 2010) (discussing Patrick v. Miresso, 848 N.E.2d



                                                     14
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 15 of 25 PageID #: 830




  1083 (Ind. 2006)). For example, because Ind. Code § 35-41-3-3(b)(1) limits police officers to

  using only force that is reasonable, an officer's conduct will not be shielded from liability if he

  uses excessive or unreasonable force. Wilson, 929 N.E.2d at 203-04 ("[T]he statutory provision

  [concerning the reasonable use of force] restrains the statutory immunity from erecting a shield to

  liability for conduct contrary to the [use of force] statute."). Defendants wholly disregard this legal

  authority.

         To determine whether a claim is barred by law enforcement immunity, courts must look to

  the conduct forming the foundation of the claim, rather than relying on the legal theory upon which

  the claim is based. See Bowens v. City of Indianapolis, 2014 WL 4680662, at *7 (S.D. Ind. Sept.

  19, 2014) ("[I]mmunities afforded governmental defendants focus not on legal theories but on

  conduct. The court must therefore focus on whether the alleged conduct is immunized under the

  law enforcement immunity provision at Ind. Code § 34-13-3-3(8), not whether the immunity

  applies to a particular legal theory." (emphasis in original)). If conduct constituting excessive

  force is the foundation of the tort claim, the claim is not barred by the law enforcement immunity

  provision. See id. ("Because the alleged excessive force is the foundation of [plaintiff's] emotional

  distress claims and because excessive force is not immunized conduct, the court rejects the City's

  argument that it is immunized by the [ITCA] against the claims for negligent and intentional

  infliction of emotional distress."); Todero v. Blackwell, 383 F. Supp. 3d 826, 842 (S.D. Ind. 2019)

  ("Similarly here, [plaintiff] alleges that in using excessive force, [the officers] intentionally

  inflicted emotional distress, so section 34-13-3-3(8) immunity does not apply.").

         The conduct forming the foundation of Mr. McKinney's claims is the excessive force used

  by the Individual Defendants, and, again, the facts viewed in the light most favorable to Mr.

  McKinney would demonstrate that his claims are therefore not barred by the law enforcement



                                                    15
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 16 of 25 PageID #: 831




  immunity provision of the ITCA. Defendants' Motion is DENIED as to Mr. McKinney's state law

  claims for assault, battery, and intentional infliction of emotional distress.

                     3. State Law False Imprisonment and False Arrest Claims

           Defendants argue that Mr. McKinney's false imprisonment and false arrest claims fail

  because they had probable cause to arrest him. [Filing No. 58 at 15.] They maintain that Mr.

  McKinney "was not arrested for disregarding a stop sign. [Mr.] McKinney was arrested for

  resisting law enforcement." [Filing No. 58 at 7.] Defendants argue that they had probable cause

  to arrest Mr. McKinney for that offense because he disregarded a stop sign and did not stop when

  pursued by Deputy Brown. [Filing No. 58 at 15-16.]

         Mr. McKinney responds that the Individual Defendants did not have probable cause to

  arrest him. [Filing No. 65 at 33.] In support of his argument, Mr. McKinney notes that his expert

  witness, Captain Anthony Gregory, opined that the deputies lacked probable cause to arrest Mr.

  McKinney, [Filing No. 65 at 33 (citing Filing No. 66-9 at 16 ("[W]hen you actually examine the

  facts leading up to this moment, arguably there is nothing to indicate that there was any probable

  cause to arrest Mr. McKinney in the first place."))], and that "Deputy Hartleroad testified that there

  was no intention to arrest [Mr.] McKinney when the deputies arrived at his house," [Filing No. 65

  at 33 (citing Filing No. 66-7)].

         Defendants reply by reiterating that they had probable cause to arrest Mr. McKinney and

  "[i]t is immaterial that the Defendants did not intend to arrest Mr. McKinney when they arrived at

  his home." [Filing No. 74 at 8-9.]




                                                    16
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 17 of 25 PageID #: 832




         "A false arrest requires absence of probable cause." 2 Row v. Holt, 864 N.E.2d 1011, 1016

  (Ind. 2007) (citing Earles v. Perkins, 788 N.E.2d 1260, 1265 (Ind. Ct. App. 2003)). "The probable

  cause determination turns on 'whether a reasonable person, under the facts and circumstances

  encountered by the arresting officer, would believe that the suspect had committed or was

  committing a criminal offense.'" Id. at 1017 (quoting Earles, 788 N.E.2d at 1265). "This standard

  is an objective one and '[s]ubjective intentions play no role in ordinary, probable-cause Fourth

  Amendment analysis.'" Id. (quoting Whren v. United States, 517 U.S. 806, 813 (1996)). The

  question of probable cause is typically "a proper issue for a jury if there is room for a difference

  of opinion concerning the facts or the reasonable inferences to be drawn from them." Maxwell v.

  City of Indianapolis, 998 F.2d 431, 434 (7th Cir. 1993).

         Defendants maintain that Mr. McKinney was arrested for resisting law enforcement.

  [Filing No. 58 at 7.] Under Indiana Code Section 35-44.1-3-1(a)(3), a person who knowingly or

  intentionally "flees from a law enforcement officer after the officer has, by visible or audible

  means, including operation of the law enforcement officer's siren or emergency lights, identified

  himself or herself and ordered the person to stop" commits the offense of resisting law

  enforcement. As they did with earlier arguments, Defendants assert the facts as they purport them

  to exist, and not in the light most favorable to Mr. McKinney as required when seeking summary

  judgment.




  2
   "False imprisonment consists of an unlawful restraint on one's freedom of movement against his
  will." Delk v. Bd. of Com'rs of Delaware Cty., 503 N.E.2d 436, 439 (Ind. Ct. App. 1987).
  However, "where a claim for false imprisonment stems from an alleged false arrest, 'we need not
  make a separate analysis for the former.'" Tallman v. State, 13 N.E.3d 854, 857 (Ind. Ct. App.
  2014) (quoting Row v. Holt, 864 N.E.2d 1011, 1016 (Ind. 2007)). Accordingly, the Court will
  only discuss Mr. McKinney's false arrest claim.
                                                  17
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 18 of 25 PageID #: 833




         Here, the facts viewed in the light most favorable to Mr. McKinney demonstrate that an

  issue of fact remains as to whether Defendants had probable cause to arrest Mr. McKinney for

  resisting law enforcement. It is unclear how far Deputy Brown was from Mr. McKinney when he

  activated his siren or lights and began to pursue Mr. McKinney, and the parties appear to agree

  that Mr. McKinney had already entered his home by the time Deputy Brown reached his driveway,

  [Filing No. 57-1 at 39; Filing No. 57-2 at 27], which he did so only after speaking with the state

  police for some time while sitting in his driveway, [Filing No. 57-1 at 39]. In addition, a reasonable

  jury could conclude that Deputy Brown could not have reasonably believed that Mr. McKinney

  fled. Mr. McKinney did not notice Deputy Brown's lights until he was already pulling into his

  driveway. [Filing No. 57-1 at 37-38.] At that time, Mr. McKinney did not drive away, but rather

  parked his car, went inside his house, and then shortly thereafter came back outside to meet the

  deputies. [Filing No. 57-1 at 37-39.] In sum, the facts viewed in the light most favorable to Mr.

  McKinney reveal the existence of issues of fact as to whether Deputy Brown and the other deputies

  had probable cause to arrest Mr. McKinney for resisting law enforcement, and a reasonable jury

  could find that they did not have probable cause. Accordingly, Defendants' Motion for Summary

  Judgment is DENIED as to Mr. McKinney's claims for false arrest and false imprisonment.

         B. Claims Against VCSD

         Defendants argue that Mr. McKinney's § 1983 claim against VCSD fails for two reasons:

  "(1) [VCSD] has not violated § 1983 because the Defendants used reasonable force in arresting

  [Mr.] McKinney; and (2) even if the Defendants used excessive force, [Mr.] McKinney has failed

  to establish in any meaningful way that [VCSD] failed to properly train, supervise, and discipline

  its employees in a widespread policy or practice and its inaction was the moving force of [Mr.]

  McKinney's alleged constitutional violation." [Filing No. 58 at 10.] Defendants argue that there



                                                   18
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 19 of 25 PageID #: 834




  is no evidence of repeated instances involving excessive force by any of the Individual Defendants,

  and Mr. McKinney's Amended Complaint does not reference any other incidents which might

  demonstrate that VCSD has a widespread policy of deliberate indifference to excessive force or

  other misconduct. [Filing No. 58 at 11.]

          Mr. McKinney argues in response that this case falls within the scope of "single-incident

  liability," and therefore does not require proof of a pattern of similar violations to show deliberate

  indifference. [Filing No. 65 at 29 (citing Connick v. Thompson, 563 U.S. 51, 63-64 (2011)).] Mr.

  McKinney argues that because the internal investigation found that none of the Individual

  Defendants had violated VCSD's policies, VCSD in effect "found it acceptable that deputies could

  resort to physical force when an individual was not resisting, and the individual was not informed

  that they were under arrest." [Filing No. 65 at 30.] With respect to Deputy Hawkins in particular,

  Mr. McKinney argues that Deputy Hawkins was required to report his observation of Deputy

  Brown's use of force but did not, and that his failure "implies that there exists a patently obvious

  failure to train deputies with regard to excessive force at VCSD." [Filing No. 65 at 30-31.] In

  sum, Mr. McKinney argues that the Court "should deny summary judgment for [VCSD], even

  without establishment of a pre-existing pattern, based on the patently objective evidence of a

  failure to train in this incident." [Filing No. 65 at 31.]

          Defendants reply that "single-incident liability is very narrowly tailored and is to be applied

  only in extreme circumstances not present in this situation." [Filing No. 74 at 7.] They argue that

  VCSD "has no policy or widespread pattern involving excessive use of force and single-incident

  liability does not apply to this cause of action." [Filing No. 74 at 7.]

          Given that the Court has already found that genuine disputes of fact preclude summary

  judgment in favor of Defendants on Mr. McKinney's excessive force claim, the Court will not



                                                     19
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 20 of 25 PageID #: 835




  address the first argument raised by VCSD. Instead, it turns to VCSD's second argument

  concerning a failure of proof as to Mr. McKinney's Monell claim. The basis of Mr. McKinney's

  Monell claim was originally not a model of clarity. [See Filing No. 37 ("Plaintiff will also prove

  that Defendant Vigo County Sheriff’s Department failed to properly train, direct, and supervise

  the individual defendant deputies, failed to investigation allegations of their excessive force, and

  failed to properly discipline the individual deputies. Plaintiff will prove a policy or pattern of

  condoned misconduct.").] 3 But Mr. McKinney has somewhat synthesized his claim in his response

  to VCSD's summary judgment motion, and he now asserts that his case falls within the "single-

  incident liability" theory of recovery.

         The Supreme Court has held that a failure to act amounts to municipal action for Monell

  purposes only if the defendant has notice that its training, or lack thereof, will cause constitutional

  violations. J.K.J. v. Polk Cty., 960 F.3d 367, 379 (7th Cir. 2020). "Demonstrating that notice is

  essential to an ultimate finding and requires a 'known or obvious' risk that constitutional violations

  will occur." Id. at 379-80 (citing Bd. of Cty. Com'rs of Bryan Cty. v. Brown, 520 U.S. 397, 410

  (1997)). In many Monell cases, notice requires proof of a prior pattern of similar constitutional

  violations. Id. at 380. An "alternative path to Monell liability comes from a door the Supreme

  Court opened in City of Canton v. Harris, 489 U.S. 378 (1989). The Court observed that there

  may . . . be circumstances in which 'the need for more or different training is so obvious, and the

  inadequacy so likely to result in the violation of constitutional rights' that a factfinder could find

  deliberate indifference to the need for training." J.K.J., 960 F.3d at 380 (quoting City of Canton,




  3
    To the extent Mr. McKinney sought to assert a standalone claim for either Deputy Hawkins'
  failure to report or for an improper investigation, such claims would fail. Neither Deputy Hawkins'
  failure to report the incident nor Detective White's investigation caused a constitutional violation
  or other injuries. See J.K.J., 960 F.3d at 380.
                                                    20
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 21 of 25 PageID #: 836




  489 U.S. at 390). "In that event, the failure to provide proper training may fairly be said to

  represent a policy for which the city is responsible, and for which the city may be held liable if it

  actually causes injury." City of Canton, 489 U.S. at 390. "Put another way, a risk of constitutional

  violations can be so high and the need for training so obvious that the municipality's failure to act

  can reflect deliberate indifference and allow an inference of institutional culpability, even in the

  absence of a similar prior constitutional violation." J.K.J., 960 F.3d at 380.

         As noted, Mr. McKinney's response to VCSD's motion limits his § 1983 claim against

  VCSD to this alternative path: that the need for more or different training was so obvious and the

  inadequacy of the current training was so likely to cause a constitutional violation that a factfinder

  could find deliberate indifference to the need for training. To prevail on such a theory, Mr.

  McKinney must show both that VCSD failed to train its deputies (or provided inadequate training),

  and that VCSD was on notice that a constitutional violation was a highly predictable consequence

  of that lack of training. Woodward v. Correctional Medical Services of Illinois, Inc., 368 F.3d

  917, 929 (7th Cir. 2004).

         Mr. McKinney offers no evidence whatsoever of a failure to train on the part of VCSD.

  He cites no evidence as to VCSD's training program or policies at all, but instead takes two leaps:

  first, he asserts that the outcome of the internal affairs investigation in favor of VCSD establishes

  inadequate training, and second he claims that Deputy Hawkins' failure to report the force alleged

  by Mr. McKinney must result from inadequate training. In essence, he argues that if VCSD

  considers the individual deputies' conduct here reasonable, then it must have an inadequate training

  program.

         "Summary judgment is the 'put up or shut up' moment in a lawsuit." Siegel v. Shell Oil

  Co., 612 F.3d 932, 937 (7th Cir. 2010). Although the Court must draw all reasonable inferences



                                                   21
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 22 of 25 PageID #: 837




  in Mr. McKinney's favor as the nonmoving party, he must still put forth evidence such that a

  reasonable jury could find in his favor. Id. ("The mere existence of a scintilla of evidence in

  support of the nonmoving party's position will be insufficient to survive a summary judgment

  motion; there must be evidence on which the jury could reasonably find in favor of the nonmoving

  party."). Mr. McKinney has had the opportunity to depose each of the deputies involved, as well

  as VCSD, yet he produces no evidence as to a wholly inadequate or non-existent training program,

  policy, or practice. The only evidence to which he cites in support of his position is that Deputy

  Hawkins' failure to report the incident to VCSD implies a lack of training and that the VCSD

  investigation results essentially deemed the use of physical force on a non-resisting individual as

  acceptable. [Filing No. 65 at 30.] Without evidence as to the actual training received or lack

  thereof, however, neither argument can prevail.

         As for Deputy Hawkins' failure to report, Mr. McKinney cites no evidence linking Deputy

  Hawkins' inaction to an absence of training, and "[m]ere speculation is insufficient to defeat a

  motion for summary judgment." In re Cohen, 507 F.3d 610, 613 (7th Cir. 2007) (citing Chicago

  Dist. Council of Carpenters Pension Fund v. Reinke Insulation Co., 464 F.3d 651, 659 n.4 (7th

  Cir. 2006)). Likewise, the VCSD investigation and Detective White's findings do not demonstrate

  that a lack of training caused the constitutional violations. That Detective White ultimately found

  no wrongdoing by the deputies is not evidence that the deputies' training on use of force was

  lacking or inadequate. It is evident that Detective White credited the version of events given by

  the VCSD deputies, in which they claim Mr. McKinney was resisting arrest. Unlike this Court on

  review of a motion for summary judgment, VCSD is not required to afford all reasonable

  inferences in favor of Mr. McKinney.




                                                    22
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 23 of 25 PageID #: 838




         Finally, further undermining Mr. McKinney's position is evidence in the record that VCSD

  deputies did receive training. Mr. McKinney asked VCSD what training its deputies receive "with

  regards to the use of force [and] escalation of force with regard to dealing with suspects, detainees,"

  during VCSD's 30(b)(6) deposition. [Filing No. 66-4 at 15.] VCSD responded:

                 Well, our deputies obviously go to the Indiana Law Enforcement Academy
         for whatever it is now, 15, 16 weeks. They receive physical tactics training there.
         That is probably where they get their foundation.

                And then when they come back to their individual department, we do in-
         house training. Our academy standard that the state requires is two hours a year of
         physical tactics training, and that can include hands-on training, it can include
         classroom training, it can include like you had mentioned de-escalation, it can
         include handcuffing, you know, the list goes on and on, but all of those things are
         addressed throughout the year. We do – our deputies have to complete that two
         hours throughout the year.

  [Filing No. 66-4 at 15-16.] In addition, Deputy Brown testified about training courses in which he

  had participated. [See Filing No. 57-2 at 60-61.]

         In sum, Mr. McKinney fails to produce evidence that VCSD was on notice that its training

  was so lacking that a constitutional violation was a "highly predictable consequence of [its] failure

  to act." Woodward, 368 F.3d at 929. Because Mr. McKinney has failed to produce the necessary

  evidence, his Monell claim cannot survive summary judgment, and Defendants' Motion is

  GRANTED as to Mr. McKinney's Monell claim against VCSD. 4




  4
    Defendants did not offer any independent argument with respect to Mr. McKinney's state law
  claims against VCSD. Therefore, to the extent their Motion sought summary judgment as to those
  claims, Defendants' Motion is DENIED.
                                                    23
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 24 of 25 PageID #: 839




         C. 28 U.S.C. § 1927

         Under 28 U.S.C. § 1927, where an attorney "so multiplies the proceedings in any case

  unreasonably and vexatiously," the Court may require that attorney "to satisfy personally the

  excess costs, expenses, and attorneys' fees reasonably incurred."

         This case is a quintessential "he said-he said" case, and even Defendants recognize that the

  Court must review "the record in the light most favorable to the non-moving party." [Filing No.

  58 at 5.] The facts viewed in the light most favorable to Mr. McKinney clearly show that a

  reasonable jury could conclude that the Individual Defendants—and Deputies Brown and Pirtle in

  particular—used excessive force against Mr. McKinney and arrested him without probable cause,

  in violation of both federal and state law. And if the genuine dispute wasn't clear enough from the

  facts themselves, VCSD expressly admitted that if Mr. McKinney's version is true, the force used

  was not reasonable. [See Filing No. 66-4 at 19-20.]

         Defendants' arguments that their use of force was reasonable and arrest lawful are simply

  a request for the Court to completely ignore the standard of review and take their word for it,

  apparently because the Court should give "deference to law enforcement officers." [Filing No. 58

  at 8.] Such an argument is wholly inappropriate and indeed contrary to law. It serves only to

  vexatiously and unreasonably multiply the proceedings in this case, not only because Defendants'

  arguments required the parties and Court to expend time and resources litigating the issue, but also

  because if the Court were to grant Defendants' request, the Court would undoubtedly—and

  rightly—be reversed on appeal. This approach to summary judgment is both costly and wasteful.

  Malin v. Hospira, Inc., 762 F.3d 552, 564 (7th Cir. 2014).

         Accordingly, the Court ORDERS Defendants' counsel to show cause as to why these

  "shenanigans" should not be declared excessive under 28 U.S.C. § 1927, Malin, 762 F.3d at 564.,



                                                  24
Case 2:19-cv-00413-JMS-DLP Document 79 Filed 04/06/21 Page 25 of 25 PageID #: 840




  and why it should not be ordered to pay Mr. McKinney's costs, expenses, and attorney's fees

  incurred in responding to Defendants' arguments raised in their summary judgment motion, other

  than their Monell argument. Defendants' counsel shall respond to this order by April 20, 2021.

                                              IV.
                                           CONCLUSION

         Consistent with the foregoing, Defendants' Motion for Summary Judgment, [57], is

  GRANTED IN PART and DENIED IN PART as follows:

         •   The Motion is GRANTED as to Mr. McKinney's § 1983 claim(s) against VCSD; and

         •   The Motion is DENIED as to Mr. McKinney's claims against the Individual
             Defendants and Mr. McKinney's state law claims against VCSD.

         In addition, Defendants' counsel shall have through April 20, 2021 to SHOW CAUSE as

  to why the Court should not order it to pay Mr. McKinney's costs and fees incurred in responding

  to Defendants' arguments other than the argument on Mr. McKinney's Monell claim.

         Finally, the Court DIRECTS the Clerk to correct the spelling of Deputy Pirtle's name to

  "Jerrad" on the docket.




               Date: 4/6/2021




     Distribution via ECF only to all counsel of record




                                                 25
